Citation Nr: 1106334	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-29 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 30 percent for service 
connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January to July 2003 
with subsequent service in the Air National Guard.  He served in 
Iraq.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied an increased rating for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The evidence indicates that several VA treatment records remain 
outstanding.  

At the January 2007 VA PTSD examination, the Veteran reported 
attending regular PTSD treatment session with Dr. P.B. at the 
Altoona VA Medical Center (VAMC) and Dr. B.F. at the Pittsburgh 
VAMC.  In addition, the Veteran reported undergoing 
hospitalization for treatment of PTSD in May 2006, at the 
Pittsburgh VAMC.

The available records include Altoona VAMC records from August 
2004 through January 2005.  Additionally, a January 2005 
inpatient discharge summary at the Pittsburgh VAMC, Highland 
Drive Division is associated with the record.  

It does not appear that VA treatment records have been requested 
for the period since January 2005.  VA has an obligation to 
obtain these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2010).  

In his August 2007, substantive appeal, the Veteran reported that 
he had lost a job and been passed over for a promotion due to the 
effects of PTSD.  He also reported panic attacks.  This history 
and symptom were not reported on the January 2007 examination and 
suggest that the disability may have worsened since the last 
examination.  The veteran is entitled to a new VA examination 
where there is evidence, including his reports, that the 
condition has worsened since the last examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records pertaining to the 
Veteran's inpatient and outpatient treatment 
at the Altoona VAMC and Pittsburgh (Highland 
Park) VAMC for a psychiatric disability since 
January 2005.  If records are unavailable, 
the Veteran should be so advised.  

2.  Afford the Veteran a VA psychiatric 
examination to determine the current severity 
of his service connected psychiatric 
disability.  The examiner should review the 
claims folder and note such review in the 
examination report or addendum to the report.

3.  Review the record to ensure the remand 
instructions have been completed as directed 
above.  D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008).  

4.  If any benefit on appeal remains denied, 
issue a supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


